Ֆ

ել

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՎ093
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «22» 22 222 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, ն «ՍԱԳԱՄԱՐ» ՓԲԸ տնտեսավարող սուբյեկտը
(այսուհետ` ընդերքօգտագործող), ի դեմս գլխավոր տնօրեն ԿԱՐԵՆ ՂԱԶԱՐՅԱՆԻ, որը
գործում է ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով
Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի
Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ
իրավական ակտերով, համապատասխանաբար նախարարության ն տնտեսավարող
սուբյեկտի կանոնադրություննեով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
տրամադրվող հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի շահագործման
նախագիծը, կնքեցին սույն ըեդերքօգտագործման պայմանագիրը (այսուհետ՝
պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը
շահագործման տրամադրելու պայմանները ն ժամկետները, լեռնահատկացման
կոորդինատները, կողմերի իրավունքներն ու պարտականությունները, վճարների
(բնօգտագործման, բնապահպանական, բնութան ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
վճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման պլանը,
ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները
կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Ի 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

ԼՅ Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պայ մանսդրի առարկան

2.7 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին տարեկան
3Յ00000,0տ օ գտակ ար հանածոյի պաշ արների մարման
5 գտ)

(օգտակար-հանածոյի-թանակը: մ" գ/տ
համար ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում
2007 թի ապրիլի 6ից մինչն 2013թի ապրիլի 6-ը, իսկ
ընդերքօգտագործողն ընդունում է

ՀՀ Լոռու մարզի Արմանիսի ոսկի-բազմամետաղայ ին
հանքավայ րի

լեանթավայ րի անվանումը)
Կենտրոնական տեղամասի
աեղամասի անվանումը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
1802000,0տ թիվ 1,6,7,10,11 Ա 12 հանքայ ին մարմինները ն թիվ 2ոանքային
մժարմժեի հարավային մասը

ըստ Շյլ կարգի

տրմնական Աուղեկից օգտակար հանատոների բանակները ըստկարգերի)
որոնք հատակագծի վրա Ա ըստ իտրության սահմանափակվում են
հետնյ պ կոորդինատներով՝
1.2 240256 583144
«240324 /683042
«240524 683072
«240632 683072
-240554 (թ83194
«240620 683262
-240460 683292

8.2-240354 583272
9.2-240292 "583240 մինչ ն 1540մ հորիզոնը` ըստ
իորու թյ ան

Սրամնդրվող վաշ արների սառմանների ծայ րակեմայ ին կոորդինամները)
ճս 2.2գ/տ, /ց 14.76գ/տ, Շս 0.7996, 2ո 1.9296, ՔԵ 1.8756
Պիմնական ն ուղեկից բաղադրիչների պարունակությունը 2, գտն այլն)

(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները))

Պաշ արներ | Վանքա | Պարու նակությ ուններ Պաշ արներ
ի Քար,տ | ճս ճց Շս |2ո |ԲԵ //ս ճց Շս 2ո ԹԵ տ
կարգ գտ | գտ |55 |56 52 կգ կգ տ տ
Շլ 526542 54 |2085 | 125 | 228 | 187 | 284652 | 1097747 | 65573 119998 | 98464
Շ 49405 504 |2133 |- - - 249.0 1053.81
1արտահ.օք
ս.
Շլ 528944 058 873 |080 | 234 | 063 | 30679 461768 | 42315 123773 | 33323
Շկարտտ օք | 07 365 |2115 |- - - 14.66 84.97
ս.
Շլ 159478 |156 |1143 | 167 | 138 | 049 | 249436 | 18229099 | 266255 | 220343 | 78755
Շ 2264 665 |3403 |- - - 15.06 77.04
1արտահ.օք
ս.
Շշ 581297 081 |988 | 149 | 178 | 067 | 42361 574393 | 86618 103425 | 3888.6
Շլ 105154 |056 |122 | 157 | 219 | 102 | 58528 1287153 | 16526 230479 | 107712
Շ 25914 04 79 108 | 104 | 057 | 1041 204.85 2811 270.4 149.0
1արտահ

Շարմա օք |306 25511408 |- - - 3:35 1839 - - -
ս.
Շշ 329143 026 |1238 | 121 | 207 | 067 | 8405 407518 | 39758 6802-1 2205.2
Յ 16լ 119128 334 11303 | 116 | 16 | ԷԼ | 15929 155254 | 13800 1386.2 1325.3
Շ 7աշ 10 355 | 084 | 086 | 024 | 1174 38157 984.0 1007.4 2811
1արտահ
Շ 18607 283 11298 |- - - 5271 24157 - - -
1արտահ.օք
ս.
Շշ 176350 666 |1080 | 065 | 117 | 060 | 10671 190389 | 11498 2063.3 1064.9
4 16շ 88580 252 | 1563 | 104 | 610 | 249 | 22283 338455 19189 45138 22017
ձա լ Շշ 35509 047 |713 |036 | 407 | 071 | 1675 25321 1275 14462 253.5
56 | 733692 036 |938 | 097 | 349 | 121 | 277 687848 17117 25696 | 8896.1
Շշ 168946 026 |818 | 062 | 297 | 122 | 3379 1382.0 10475 50177 20611
ճա | Շլ 330739 662 |1078 | 127 | 295 | 115 | 2034 356611 | 42093 97542 Յ793.7
Շ 2280 47 |1322 |- - - 1087 Յ0:14 - - -
1արտահ.օք
ս.
Շշ 186134 024, |817 | 084 | 258 | 093 | 4545 352:4 11155791 | 48015 1733.1
6բ | Շշ 114261 045 |828 | 058 | 272 | 160 | 4947 945.68 659.2 31072 38237
6գ | Շլ 62216 63 |77 079 | 483 | 093 | 2078 51775 532.4 3249.0 622.1
Շշ 19726 07 |1196 | 087 |371 | Լ1 | 407 236.04 3914 7319 2192
7 16լ 245838 631 |1306 | 107 | 204 | 087 | 7558 321109 | 26209 5023.4 21369
Շշ 208697 037 |825 | 118 | 115 | 055 | 7720 17216 24543 2400.7 3517
7ա 39519 045 |779 | 176 | 492 | 108 | 1790 Յ07.95 696.0 19445 428.2
Շլ
Շշ 20375 084 |884 |048 | 159 | 095 | 1721 180:14 88.0 323.4 1932
7բ 1Շշ 52976 055 1859 |072 | 275 | 047 | 2744 45487 382.9 1456.6 248.1
10 ԼՇլ 124080 075 |983 |038 | 137 | 095 | 9098 119054 | 4629 1659.5 31507
Շ 8447 046 | 1158 | 03 | 031 | 089 | 336 9741 3110 26.40 75.0
1արտահ
Շշ 88365 024 |803 | 044 | 286 | 091 | 2077 7097 389.4 2523.4 803.6
10 ԼՇլ 113412 օ1 1657 | 083 | 175 | 289 | 1286 693.28 9427 1979.8 32815
Շդարտի 5587 056 |45 279 251
Շշ 11771 - 560 |038 | 230 | 085 |- 65.92 447 2707 400.0
31 ԼՇլ 21765244 |106 |1509 | 091 |324 | 142 |230812 | 28487741 |19837 |70448 |310159
Շ 3785 027 |20 602 | 182 | 033 | 102 757 06 68.8 125
1արտահ
Շշ 845551 635 |1072 | 112 | 248 | 138 | 27185 9068.0 9466.7 209854 | 116417
1 Լ6լ 984973 631 827 |108 | 238 | 112 | 30781 811671 108857 234624 | 109925
ա |Շշ 321400 05 |863 | 073 | 252 | 154 | 4019 277465 | 23540 8092.3 4948.0
31 ԼՇլ 309550 017 |76 066 | 254 | 117 | 5330 217025 | 20278 78514 36135
Գ |Շշ 106257 05. |148 |138 | 277 | 198 | 6228 1569.9 1469.3 2939.7 21054
12 |Շլ 128795 1045 |929 | 082 | 358 | 135 | 55793 196505 | 105768 | 461574 | 173270
Շ 5521 Տ ԷԹ |- - - 787 109.26 - - -
1արտահ.օք
ս.
Շշ 430886 055 |926 | 126 | 345 | 221 | 22512 Յ98826 | 54344 14484981 | 95122
12 |6լ 485268 042 | 1430 | 051 |333 |301 | 20456 684121 | 2456.1 168637 | 146025
ա
12. |Շլ 144028 046 |683 |050 | 286 | 063 | 6692 983.86 725.6 41305 903.8
Բ |Շ 30953 626 | 1136 |040 || 221 | 078 | 867 35164 1249 685.5 240.8
1արտահ
Ըն | Շլ 10860815 10987 | 1134 | 109 | 265 | 121 | 1052955 | 12320918 | 11818259 | 28852557 | 131915.
1
ա
կր Շշ 37882314 |047 |106 | 107 1245 | 122 | 78677 |3797806 | 40375351 | 926655 | 461549
նը 1Շ 186241 0256 |133 | 075 | 110 | 041 | 406 24717 |14017 2058.5 758.4
Ղար տահ.
Շ 88987 20 55 |- - - 356:31 16537858 |- - Հ
1արտահ.օք
ս.

(օգտակար հանածոյի լ եռնայ ին զանգվածից հանքարտադրատեսակի ելքը)

-3-

Լեռնսհատկացման սահմանները հառսակագծի վրանըստխրությ ան

համաձայ ն լ եռնահ ատկացման ակտի թիվ ԼՎ-093
(ակտի համարը)

Պայ մանագրի Ա ՛1 հավել վածով նշվում են ընդերքօգտագործողի
Ֆինանսական առաջ արկները ն նրա կողմից վճարվող
ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշտությ ան կարող է ունենալ նան
այլ հավել վածներ` օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զու գահեռաբար երկրաբանական ուսումնասիրությ ան աշխատանքներ
կ ատարել ու դեպքու մ դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չի գտնվում:

23 Պայ մանագրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2սհու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալու նքները ն աւրտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
2սհսագործել ընդերքի օգտագործման Ա պփասննությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.
Յ12 գրավոր զգուշացնելու Ա սվաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.
Յ.1.Յ ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրության վարման լ իարժեքությունը,
օ գտակ ար հանածոների պաշարների շարժի հաշվառման իրականացման
ն տեղեկատվության ներկայ աման սահմանված պահանջների
կատարումը.
Յ14 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների 0չ ափաթանակների, վճարների
հաշ վարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.
Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ն նախագծի պահանջների կատարումը՝
բացառու թյ ամբ բնության ն շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
ն համապ իր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանումը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.
Յ՛18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրություններ, բացառու թյ ամբ
օգտակար հանածոների հայ տնատերման նպատակով, այդ մասին
սռնվազն 14 օր սռսջ գրավոր իրազեկելով ընդերքօգտագործման
իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ ացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ ապկային,
արտադրական, պահեստային, լ աբորատտր ն այլ տարածքներ ու
ստորսբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ ալ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարելու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.1.11 ընդերքի օգտագործման ո պահպանու թ ան պետական
վերահսկողություն իրականացնելու տեսչ ական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման Ա անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ն ընդերքի մասին Հայ աստանի Հանրապետության օրենսգրքի
դրու յ թներին համապատաս խան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առ աջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նու թյ ան մասին:

3Յ.3Յ Ընդերքօգսադործողն իրալունք ունի`

Յ.3.1 բացառիկ իրավունքով կատարել ու երկրաբանական
ու սու մնաիրություն լ եռնահատկացման սահմաններում, իսկ

հատկացված ընդերքի տե ղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.32 մտնելու ընդերքի տեղամա ն իրականացնելու նփագծով
նախատեսված բոլոր աշ խաանքներն օգտակ ար հանածոյի
արդյ ու նահանման Աուսումնասրությ ան նպատակով.

Յ.3Յ3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

-5-
Յ.3Յ.5 օրենսգրքի պահանջների Աասհպանմամ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ո
սեփական գործունեության արդյունքում սռաջացա արտադրակա
ցակույ տերը.

Յ.3Յ6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհփանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտալ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյ
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ս
օրենսգրքով նԱփատեսված պարտավորությ ունները:

Յ.4 Ընդերքօգսադործողը ատտպոր է`

մա»)

ո

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
հ ամ ապատասխան.

Յ.42 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների՝ օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.4Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տեղափոխման լո վերամշ ակման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասպսհովել օգտակար հանածոյի արդյ ունսհանման նԱագծի
պահ անջ ների կատարումը.

34.5 վարել երկրաբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ46 վարե օգտակա հանածոների պաշարների ամենօրյա
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լ իազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյալ եռամսյ ակային ն տարեկան
հաշվետվությունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամադրել
ուսումնասիրված, արդյունահանված ն ընդերքում կորսված
օգ տակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի, որակի ու քանակի մասին տվյ պլ ներ.

Յ.4.10ապահովել ընդերքօգտագործման հետկապված աշ խատանքների
կատարման անվտանգությունը.

Յ.4.11ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շշրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ն այլ կառույցների պահ պանու թյունն

-6-
ընդերքօգտագործմա հետ կապված աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12ապահովել բնության, պատմ ակ ան լո մշակույ թի
հուշարձանների պահ պանությունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

3.4.13ապահովել շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախգծի ն օգտակա հանածոյի արդյ ու նահանման
պայ մանագրի համաձայն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լլ տվացիապ, ինչ պես նան դրանք պի տանի դարձնել
տնտեսության մեջ օգտագործման համար կամ բերել անվտանգ
վիճակի.
Յ.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյունահանման պայ մանագրում չնշված օգտակար հանածոների
կու տապումների հայ տնատբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.
Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնելու դեպքում իրականացնել դրա պահու ստավորումը
կառավարությ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտու ժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ու նսահանված տատածքի,
արդյ ունահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղադիրքի ն դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ն առողջու թյ ան ապահովման նպատակով
մշ տադիտարկումների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարիին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում)կոնդիցիաները ն պաշարները ենթարկել
վերսգնտամման ն ներկայացնել լ իազոր մարմնի վերահաստատմանը.
Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպլ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
սպսհեստապյ ին,լ աբորատոր Աապյ| տարածքներ ու ստորսբաժանումներ.

-7-
Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
Ասսհանջվող փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թու յ լ ատրել վերցնելու
փորձանմուշներ, կատաել կապարակնքում Ա չ ախգրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նա՝

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր
պար տավորությունների իրականացմանն առնչվող պայմանները`
բացառությ ամբ օրենսգրքով սահմանված դեսքերի.

4.1Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքում:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո` ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլությ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լ իազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է

ներկայ ացնել հետնյ ալ հաշվետվությունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվեմվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Հաշվետվությունների ձների փոփոխման դեսքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:
53 Ընդերքօգտագործողը սսհմանված վճարների վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետու թյ ան օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով Աձնով:

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պատից Ա գործում
է թույ լ տվության գործողությ ան ամբողջ ժամանակտձասվածում, եթե

-8-

պայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
ուծվել:

6.2 -«Պայ մանսգիրը գործում է նան ժամկետի կամ
թույ լ տվու թ ամբ տրամադրված` ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույ լ տվության պայ մանների փոփոխությ ամբ, ապա պայ մանագիրը
շարու նակում է գործել ՝ հաշվի առնել ով այդփոփոխւթյունները:
6Յ «Պայ մանագիրը կարողէլուծվել՝

6.3.1 լ իազոր մարմնի նախձեռնությ ամբ`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դեպքում դիմում ներկայացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

6.33Յ թույ | տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլ տությունն օրենսգրքով
սահմանված դեպքերում ն կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լ ուծված:

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

Լրսհետախու զման լո (կամ) 2շսհագործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրաբանական, տեխնիկատնտեսական պայ մանների
զգա ի փոփոխման դեպքում ընդերքօգտագործողի սռաջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված --):

8. Անհաղթահարել ի ու ժի, ինչ պես նաւ կողմերի
գործու նեու թյ ան հետչ կավլած դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայմանագիրը

կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են՝ հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, նչ պես նան պայ թյունների, պատե ր ազմի,

ահաբեկչությ ան, քաղաքացիական պատերազմի, անկարգությունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

-9-
-10-
10. Ծանուցում

Պայմանագրի գործողության ընթացքում կողմերի միջն ծանուցումները,
հաղորդումների կատարումը համարվում է պատշաճ, եթե կատարված է գրավոր ն
տրված է առձեռն, կամ ուղարկված է պատվիրված նամակով կամ էլեկտրոնային
փոստով կամ կատարված է փոխանցում ֆաքսի միջոցով կողմի ստորն նշված
հասցեով կամ այդ նպատակով կողմի նշած մեկ այլ հասցեով, ընդ որում յուրաքանչյուր
դեպքում պետք է առկա լինի գրավոր ստացական, որը կարող է փոխանցվել
էլեկտրոնային փոստի կամ ֆաքսի միջոցով:

11. Այլ դրույթներ
1.1 Սույն պայմանագրի հավելվածները կազմում են նրա անբաժանելի մասը.
1.2 Սույն պայմանագիրը կազմված է 3 օրինակից` հայերեն լեզվով, որոնք
ունեն հավասարազոր իրավաբանական ուժ.
11.3 Պայմանագրին կցվում է հավելված ԿԽ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 2 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ, Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս' (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082

(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող՝ «ՍԱԳԱՄԱՐ» ՓԲԸ, ք.Ստեփանավան, թաղամաս Արմանիս

(փոստային դասիչը, գտնվելու վայրը,)
հեռ.(0256) 2-47-02/03, «Յունիբանկ», հ/հ 241002006617, հվհհ 00410036

(ինռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՍԱԳԱՄԱՐ» ՓԲԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ "ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ

(անունը, ազգանունը) արան
77

-10-
Հավելված Վ1
օգտակար հանածոյի արդյունահանման
«12» 2012թ. Ա ՊՎ-093
ընդերքծգտագոլԹթման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Պետական տուրքի ն ընդերքօգտագործման վճարներ

1.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)` «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

12. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

2. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության Ա
շրջակա միջավայրի դրամագլխի  վճարներ՝ 6 Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով՝

211 6 ընդերքօգտագործողը պարտավոր է Հայաստանի Հանրապետության
կառավարության 2003 թվականի օգոստոսի 14-ի ԽԱ28-Ն որոշմամբ սահմանված
կարգով նախնական ն ընթացիկ հատկացումներ կատարել շրջակա միջավայրի
պահպանության դրամագլխին.

2.2 ` դրամագլխին նախնական հատկացումը ընդերքօգտագործողի կողմից
կատարվում է (Պայմանագրի ստորագրման օրվանից հետո մեկ ամսվա ընթացքում)
1143.15 հազ. դրամի չափով. Ը՞3

2::Յ դրամագլխին ընթացիկ հատկացումները կատարվում են հետնյալ
ժամանակացույցին համապատասխան, յուրաքանչյուր տարի 1619.463 հազ. դրամի
չափով սկսած 2008 թվականից մինչն 2011 թվականը ներառյալ:

22 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի Ա դրանց հարակից
համայնքների բնակչության անվտանգության Ա առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

քն ք

2.3. բնապահպանական աշխատանքների իրականացման համար դրամագլխից
: ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

24 օգտակար հանածոների արդյունահանման նախագծով. նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՍԱԳԱՄԱՐ» ՓԲԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ

(անունը, ազգանունը) (անունը, ազգանունը)

ԲԱԹ
7.՛-

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ
ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԹԻՎ ՊՎ-093 ՊԱՅՄԱՆԱԳՐԻ

Հիմք ընդունելով սույն պայմանագրի 3.3.7 կետը Ա «ՍԱԳԱՄԱՐ» ՓԲ ընկերության
2013թ. փետրվարի 22-ի թիվ 30/13 ն 2013թ. մարտի 11-ի թիվ 37/13 գրությունները՝ ՀՀ
Լոռու մարզի Արմանիսի ոսկի-բազմամետաղային /Կենտրոնական տեղամաս/
հանքավայրի օգտակար հանածոների արդյունահանման նպատակով
ընդերքօգտագործման պայմանագրում փոփոխություն կատարելու մասին, ՀՀ
էներգետիկայի ն բնական պաշարների նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ
ՄՈՎՍԻՍՅԱՆԻ, մի կողմից, Ա «ՍԱԳԱՄԱՐ» ՓԲԸ-ն՝ ի դեմս ԿԱՐԵՆ ՂԱԶԱՐՅԱՆԻ,
մյուս կողմից, կատարում են հետնյալ փուիոխությունները 2012 թվականի հոկտեմբերի
20-ին կնքված օգտակար հանածոների արդյունահանման նպատակով
ընդերքօգտագործման թիվ ՊՎ-093 պայմանագրում ՝

1) Պայմանագրի 2.1 կետում.

«2013թ-ի ապրիլի 6-ը» բառերը փոխարինել «2015թ-ի ապրիլի 6-ը » բառերով .

2) Պայմանագրի սույն փոփոխությունն ուժի մեջ է մտնում կողմերի կողմից
ստորագրելու պահից, իսկ Պայմանագիրը շարունակում է գործել՝ հաշվի առնելով այս
փոփոխությունները

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՍԱԳԱՄԱՐ» ՓԲԸ

(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ

(անուն, ազգանուն)

73
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԹԻՎ ՊՎ-093 ՊԱՅՄԱՆ
Ք. Երնան ԱԼ ԱՆԻ. ոտը

Հիմք ընդունելով՝ ՀՀ էներգետիկայի ն բնական պաշարների նախարարի 201
թվականի 174/«/ 41թիվ242-Ա հրամանը, շրջակա միջավայրի վրա ազդեցության
տեխնիկական անվտանգության փորձաքննությունների դրական եզրակացություններ
արժանացած հանքավայրի բաց ն ստորգետնյա մշակման եղանակներով շահագործմա
աշխատանքային նախագիծը ն «ՍԱԳԱՄԱՐ» ՓԲ ընկերության՝ 2015 թվականի հունվար
19-ի թիվ 0215 դիմումը, ՀՀ Լոռու մարզի Արմանիսի ոսկի-բազմամետաղայի
հանքավայրի, ընկերությանը տրամադրված օգտակար հանածոների արդյունահանմա
նպատակով ընդերքօգտագործման թիվ ՊՎ-093 պայմանագրում փոփոխություննե
կատարելու մասին, ՀՀ էներգետիկայի ն բնական պաշարների նախարարությունը՝ ի դեմ

». նախարար ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆԻ, մի կողմից, ն «ՍԱԳԱՄԱՐ» ՓԲ ընկերությունը՝ ի դեմ
գլխավոր տնօրեն՝ ԴՄԻՏՐԻ ՈՒՇԿՈՎԻ, մյուս կողմից, կատարում են հետնյս
փոփոխությունները 2012 թվականի հոկտեմբերի 20-ին կնքված թիվ ՊՎ-093 (նախկին
06.04.2007թի թիվ 330 լիցենզային պայմանագիր) ընդերքօգտագործմա
պայմանագրում.

2012 թվականի հոկտեմբերի 20-ին կնքված օգտակար հանածոյ
արդյունահանման նպատակով ընդերքօգտագործման թիվ ՊՎ-093 պայմանագրի՝
1Ընդհանուր դրույթներ բաժնի՝
- 72 կետում՝ Հ... Խ 1հավելվածը» շարադրել հետյալ խմբագրությամբ համաձայն
հավելվածի ն պայմանագիրը լրացնել՝ Հ 8 շհավելված», ՀԻ Յհավելված», ՀԱ 4հավելված
բառերով.

2. Պայմանագրի առարկան բաժնի՝
2.1 կետի առաջին պարբերության մեջ՝

Ց - ՀՊայմանագրով՝ լիազոր մարմինն ընդերքօգտագործողին տարեկան 300000.0 ւ
օգտակար հանածոյի պաշարների մարման համար, ժամանակավոր տիրապետմանն ՛
օգտագործմանն է հանձնում 2007թ-ի ապրիլի 6-ից մինչն 2013 թվ- ապրիլի 6-ը, իս
ընդերքօգտագործողն ընդունում է՝ ՀՀ Լոռու մարզի Արմանիսի ոսկի բազմամետաղայի
հանքավայրի» բառերն ու թվերը փոխարինել՝ ՀՀՊայմանագրով՝ լիազոր մարմին
ընդերքօգտագործողին տարեկան 500.0 հազար տ օգտակար հանածոյի պաշարներ
մարման համար, ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 2007թ

1
ւ ապրիլի 6-րց մրեչն «ա49 թ-ր սարաւի 1լա ավ լադարքսգարագրւոտուլա ազոտ պ ՀՀ
Լոռու մարզի Արմանիսի ոսկի -բազմամետաղային հանքավայրի» բառերով ն թվերով.

2-| կետի երկրորդ պարբերության մեջ՝ :

-Հհաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
1802000.0տ թիվ 1,6,7,11 ն 12 հանքային մարմինները ն թիվ 2 հանքային մարմնի
հարավային մասը»» տողում բառերը ն թվերը փոխարինել՝ Հհաշվեկշռային պաշարներն
օգտագործման ամբողջ ժամկետի համար՝ 14647.0 հազար տ հանքաքարի մարվող
պաշար, այդ թվում՝ բաց մշակման եղանակով՝ 3 675.0 հազար տ /7 տարի ժամկետով/,
ստորգետեյան մշակման եղանակով՝' 10 9720 հազար տ /26.6 տարի ժամկետով/
հանքաքարի մարվող պաշար » բառերով ն թվերով:

- ՀՀորոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ
կոորդինատներով»» տողում ՀՀԼ-240256 4-83144, 23-240324 71-83042,
3.152405241-83072, 4.65240632 7Ն-83072, 5.12240554 7Վ-83194, 6.1-2240620
683262, 7.42240460 1-83292, 8.2240354 1-83272, 9.4-240292 15683240 մինչն
1540մ հորիզոնն ըստ խորության» բառերը ն պայմանական կոորդինատները
փոխարինել՝ Հ11-4541496 15844171 Է»1644.0 (ի--444.0), 214-4541721 1-8441767
Ւ»1625.0(հ»-425.0), 3.164541765 15844580 Է-1655.0(հ»-455.0), 4.1-4542676
18441352 Ւ»լա33.0(հ»-333.0), 5-4542752 1-8441743 Ի»1485.0(ի»-285.0),
6.154542384 58442157 ԷԼ»1542.0 (ի--342.0), 7.454542130 158442145 Է-1560.0 (հ»-
360.0), 8.1-4541907 18442090 Է-1480.0(ի2-280.0), 9. 24541567 1-844215
Ի»1590.0 (հ»-390.0), 10.4-4541403 (58441937 Է»1630.0 (հ»-430.0)» ՀՃՔԻ/ 65-84»
համակարգի կոորդինատներով»:

- «հիմնական ն ուղեկից բաղադրիչների պարունակությունը 4, գ/տ ն այլն» տողում՝
Հես -22 գ/տ, ձգ 1476գ/տ, Շս 0.797, չո 1.924, ՔԵ 1.877» բառերը ն թվերը
փոխարինել՝ Հ ձս 12316,4 կգ, այդ թվում՝ 10529,6կգ /0,97 գ/տ/ Շ կարգով, 1786,8կգ
0,47գ/տ/ Զռ կարգով, ձց 1612 տ, այդ թվում՝ 123,շտ /1,34գ/տ/ Շ, կարգով, 38,0տ
/10,0գ/տ/ 6: կարգով, Ըս 158.6 հազար տ այդ թվում՝ 118.2 հազար տ 71.099 Ը կարգով,
40.4 հազար տ /1.0776 Շչկարգով, 7ո 381,0 հազար տ, այդ թվում` 288,3 հազար տ /2,651.
Շ կարգով, 92,7 հազար տ /2,4575 Շչկարգով, ՔԵ՝ 178.1հազար տ, այդ թվում՝ 131.9 հազար
տ /1217/ կարգով, 46.2 հազար տ /1.2276 Շ.կարգով, Շմ 2358.2 տ, այդ թվում` 1748.6տ
/0.01617: Շլ կարգով, 609.6 տ /0.016125 Շ կարգով, 81 / կորզվող կապարի խտանյութում/
83.0 տ, /0,000577 Շ: կարգով, Տօ / կորզվող կապարի ն պղնձի խտանյութերում/ 69,3տ
/0,000474 Շ: կարգով , Տ /կապված գալենիտի, սֆալերիտի ն խալկոպիրիտի հետ/
355.3 հազար տ, այդ թվում՝ 261.7 հազար տ /2.5974/ Շ կարգով, 93,6 հազար տ 2,473: Ը,
կարգով/» բառերով ն թվերով:
Հ Հ նայսասագըըը ո, դավսլվասով, սչվուս. սս լլսդսրքշգաագոր ցողը Փրսասսավաս
առաջարկները ն երա կողմից վճարվող ընդերքօգտագործման վճարները» բառերից
հետո ավելացնել՝ Հպայմանագրի Վ 2 հավելվածով՝ հանքի փակման ծրագրով
նախատեսված պարտավորությունները, պայմանագրի հ 3 հավելվածով` համայնքի
սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած պարտավորությունները, իսկ
պայմանագրի հ 4 հավելվածով՝ բնապահպանական կառավարման պլանը» բառերով:

3.4 Ընդերքօգտագործողը պարտավոր է բաժնի՝

3.4.20 կետի՝ ՀՈչ ուշ քան հինգ տարին մեկ անգամ շահագործվող հանքավայրում
/տեղամասում/ կոնդիցիաները ն պաշարները ենթարկել վերագնահատման ն
ներկայացնել լիազոր մարմնի վերահաստատմանը» բառերը փոխարինել՝ ՀՀՈչ ուշ քան
2017 թվականի հունվարի 1-ը հանքավայրի կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայացնել լիազոր մարմնի վերահաստատմանը » բառերով ն
թվերով:

1. այլ դրույթներ բաժնի՝

ՀՅ կետի՝ Հ... ընդերքօգտագործման վճարները -2 էջից» բառերից հետո լրացնել՝
Հ հավելված Իշ Հանքի փակման ծրագրով նախատեսված պարտավորություններ-2 էջից,
հավելված Խ 3- Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ-2 էջից, հավելված Ա4- Բնապահպանական կառավարման պլան -1
էջից» բառերով:

Պայմանագրի սույն փոփոխությունն ուժի մեջ է մտնում կողմերի կողմից
ստորագրելու պահից, իսկ Պայմանագիրը շարունակում է գործել` հաշվի առնելով սույն
փոփոխությունները:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀՀՍԱԳԱՄԱՐ»» ՓԲԸ
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՄՐ ամաաաոթյան աելալուն

բ Ր լանունը, ազգանունը)

-17-
Հավելված Վ1

օգտակար իանածոյի արդյունահանման
«06» «4/7 2015թ. Կ ՊՎ-093

ընդերքօգտագործման պայմանագրի

Հավելված 1
օգտակար հանածոյի արդյունահանման
«18. ». 10 2012թ. հ ՊՎ-093

ընդերքօգտագործման պայմանագրի
Ս ՐԿՆԵՐԸ ԵՎ Ն ՎՃԱՐՆԵՐԸ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

Հանքավայրի բաց եղանակով մշակման նախագծով նախատեսվում է շարունակել
գործող բացահանքում օգտակար հանածոյի արդյունահանման աշխատանքները մինչն
1420մ հորիզոնը:

Բացահանքը ապահովված է հանույթի պատրաստ ն նախապատրաստված
հանքաքարի նորմատիվային պաշարներով, նախագծով նախատեսված աշխատանքների
իրականացման համար անհրաժեշտ տեխնոլոգիական ն օժանդակ
մեքենասարքավորումներով, շենք - շինություններով, ինժեներական
ենթակառուցվածքներով, հաղորդակցուղիներով:

Հանքավայրի ստորգետնյա եղանակով մշակման նախագծով նախատեսվում է
արդյունահանել 10 972.0 հազար տ հանքաքար, մինչն 1200 մ հորիզոնը:

Ֆինանսական ներդրումներ չեն նախատեսվում:

2. Պետական տուրքի ն. ընդերքօգտագործման վճարներ

ն բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն բնօգտագործման վճարների
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

-18-
ՆՈՑԻ ըադսրքագաագորօսաս դրսաց վազսավսրպությաս վողսրց բսությաս ս շրջավա
սվայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության օրենսդրությամբ
ահմանված չափով ն վճարման կարգով.
3.2 շահագործված ընդերքի տեղամասի, արդյունահանման ընթացքում առաջացած
ն լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության
ն ն առողջության ապահովման նպատակով մշտադիտարկումների վճար՝
ոանի Հանրապետության օրենսդրությամբ սահմանված չափով ն վճարման կարգով.
բնապահպանական աշխատանքների իրականացման համար դրամագլխից
տագործողի տրամադրվող գումարը չի կարող գերազանցել ընդերքօգտագործողի
ո ումների չափը.
հանածոների արդյունահանման նախագծով նախատեսված
լ հետո ընդերքօգտագործողի կողմից բնության ն շրջակա
ւթյան դրամագլխին վճարված գումարի մեացորդը վերադարձվում է

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՀՀՍԱԳԱՄԱՐ»» ՓԲԸ

/Պազմակերպության անվանումը/

-19-
Հավելված 2

օգտակար եի յի արդյունահանման
«.Ժ4». Ճ42«4/- 2012թ. Վ ՊՎ- 095

ընդերքօգտագործման պայմանագրի

ց հետո

միջոցառումներ.

դասընթացների կազմակերպում, այլ մասնագիտությունների

ւմ, խթանների ն հնարավորությունների ստեղծում այդ

աշխատանքի տեղավորելու համար ն այլն.

հս անմիջական ազդեցության գոտում գտեվող համայնքների

յան մեղմացման նախատեսվող միջոցառումները.

ոցիալ-տետեսական ծրագրերին մասնակցություն, փոքր Ա միջին

պման աջակցություն ն այլն.

գործման աշխատանքների ավարտից 2 տարի առաջ հանքի փակման

առնվազն 6 ամիս առաջ ներկայացնել լիազոր մարմին.

ի թիվ 2 հավելվածի 1-ին կետով նախատեսված միջոցառումները

ու ժամկետներում չկատարելու դեպքում` այն կհամարվի

վորությունների խախտում ն կկիրառվի օրենսդրությամբ
վության միջոցներ:

աշխատուժի սոցիալական մեղմացման

`: Կատարման | Ներդրումների լ

իբ ւմների անվանումը

ժամկետը չափը |
/հազ.դրամ/
ղատարածությունների Յ տարի 13099.45
հրապարակի 1 տարի 6000

սարքավորումների

Տ տա 11780
2 ամիս 2000

| 32879.45

-20-
Ար ոթ աաաիմ պապու աապսանյա որվ: սւալլոաալվո լչալթացյքում սալսատասվում
կան մեկ անգամ, իրականացնել բացահանքի տարածքի ն շրջակա
ի մոնիտորինգ՝ Թ ՑԱ Թագա ցի գնահատման նպատակով:

' ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՀՀՍԱԳԱՄԱՐ»» ՓԲԸ
Կազմակերպության անվանումը/'

-21-
Հավելված Ա3

օգտակար հանածոյի արդյունահանման
«28» 4/7 2012թ. Ա ՊՎ-093

ընդերքօգտագործման պայմանագրի

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում
ստանձնած պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած պարտավո-
րությունների չափը ն կատարման ժամկետները

հ/հ Պարտավորությունների անվանումը Կատարման ժամկետը Ներդրումների
չափը, հազ.
դրամ
1 2 Է) 4
1. | Ստեփանավան քաղաքի ն Ուրասարի Յուրաքանչյուր 3 1500.0
համայնքների զարգացման սոցիալ- տարին
տնտեսական ծրագրերի
մասնակցություն
2. Արմանիս թաղամասի աղբյուրների Յուրաքանրյուր 3 1000.0
կապտաժի ն վերանորոգման տարին
աշխատանքների մասնակցություն
Հա ՆԱ
3. | Համայնքի ջրագծերի վերանորոգման Յուրաքանրյուր 5 1000.0
աշխատանքների մասնակցություն տարին
4. Ստեփանավան քաղաքի փողոցների Յուրաքանրյուր 3 1500.0
վերականգնողական աշխատանքների տարին
մասնակցություն
5. Ազդակիր համայնքների Յուրաքանրյուր տարի 1000.0
երիտասարդներին օգնություն
մասնագիտական որոկավորման ն
ուսուցման բնագավառում
6. Միջհամայնքային ճանապարհների Ըստ Տեխնիկական
շինարարություն ն վերանորոգում անհրաժեշտության միջոցների ն
շինանյութերի
տրամադրում

-22-
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ

(անունը, ազգանունը)

«6. /2«4/(- 2015թ.
- ,

Կ.Տ.

-23-

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՀՀՍԱԳԱՄԱՐ»» ՓԲԸ

կազմակերպության անվանումը/

Է մվ
Ք
Հավելված Ի 4

Աաազեր հանածոյի արդյունահանման
22 «4/2 2012թ Ա ՊՎ-093

ընդերքօգտագործման պայմանագրի

Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող միջոցառումներ:

Ընկերությունը 6պարտավորվւմ է բնապահպանական միջոցառումները
իրականացնել նախագծի բնապահպանական կառավարման պլանին համապատասխան,
որի համար նախատեսված է 55779450 դրամի ներդրում:

Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա է
վերանայման 3 տարին մեկ պարբերությամբ:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀՀՍԱԳԱՄԱՐ»» ՓԲԸ
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ /կազմակերպության անվանումը/՛

/22
«2». Մ 2015թ.

Կ.Տ.

-24-
